DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 (renumbered as 1-20) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claim 21 and the similar claims 28 and 35 that include the features of responsive to a policy lookup request for a resource data object stored in a hierarchical data store as part of a plurality of different hierarchies, identify one or more of the different hierarchies linked to the resource data object, determine different policies identified by the one or more of the different hierarchies, wherein the different policies are applicable to the resource data object, detect a conflict between the different policies applicable to the resource data object, and return a resolved version of the different policies applicable to the resource data object in combination with the other limitations recited in the context of amended claims 21, 28, and 35.
The closest prior art, Stephens et al. (U.S. Patent No. 7,620,647 B2, hereinafter Stephens) teaches systems and methods of hierarchy global management for resource objects. However, Cosby does not teach the features of limitations disclosed above in combination with the other limitations recited in the context of independent claims 21, 28, and 35.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157